Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 23, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 recite “changing an optimization priority based on the continuous,” in the last line of the claim. The claim appears to be incomplete, however, the claims have been examined to the extent possible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) a mathematical calculation of optimizing a treatment parameter/quality metric. 
The claims have been evaluated as outlined in MPEP sections 2106.03-2106.07 (see Steps 1, streamlined process, 2A and 2B of the chart in MPEP section 2106 (III)).
The examiner has determined that the claim is directed to a statutory category (Step 1: Yes, as the claims are directed to a method and apparatus). 
Regarding Step 2A, Prong one, the claims are directed to an abstract idea, namely a mathematical calculation, as the claims merely recite a generic apparatus/method for treatment planning including a quality metric generator, an optimizer and a controller to control the optimizer (see MPEP 2106.04(a)(2)(I)(C)). The amendments to the claims merely recite steps/elements that are directed to optimization per se. For example, “the optimizer electronically performs the optimization by changing an optimization priority based on the continuous function, thereby improving performance of the treatment planning device,” is directed to optimizing per se.  Using a function to change the priority of a parameter is by definition, optimizing. Thus, the addition of these limitations do not change the previous analysis as the claims are merely directed to a generic mathematical calculation of an optimization of parameters to improve treatment planning. Thus, the claims are directed to an abstract idea in the “mathematical calculation” grouping.
Regarding Step 2A, Prong two, the claims do not provide additional elements/steps that integrate the judicial exception into a practical application, namely, the claimed quality metric generator, optimizer and controller do not provide additional elements/steps to integrate the judicial exception into a practical application. The claims recite a “treatment planning” application, however, the limitations do not provide improvements to the functioning of a computer or any other technology or technical field (MPEP 2106.5 (a)), do not apply the judicial exception with, or by use of a particular 
Regarding step 2B, again, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations, when considered separately an in combination, and do not add significantly more to the exception.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3418926 (Hardemark) (cited in an IDS filed on June 11, 2020).
Regarding claim 1, Hardemark discloses a treatment planning apparatus (See figures 1 and 2), comprising: 

an optimizer configured to electronically determine treatment parameters for a treatment plan that is executable by a processing unit of a treatment machine to operate the treatment machine (element 56 is an optimizer that optimizes the treatment plan with respect to score parameters or treatment parameters, see claim 1),
wherein the optimizer is configured to determine the treatment parameters for the treatment plan based on the first quality metric (see claim 1, discloses optimizing the treatment plan with respect to the score function which is derived from the first quality function); and 
a controller, implemented at least partly using hardware, configured to electronically communicate with the optimizer to influence how the optimizer electronically performs optimization (element 60 is a microcontroller/processor, see paragraph [0063] and controls how optimization occurs), wherein the controller is configured to provide a first continuous function for the first quality metric (the score function or first continuous function is continuously updated and is based on the first quality function),
wherein the treatment planning apparatus is configured to use the first continuous function during the optimization to influence how the optimizer performs the optimization (See element 44 score function or first continuous function is applied during optimization to optimize the treatment planning apparatus), and wherein the treatment planning apparatus is configured to influence how the optimizer electronically performs the optimization by changing an optimization priority based on the continuous function thereby improving a performance of the treatment planning apparatus (the score function and the first quality function are updated/prioritized by the optimization to improve the treatment planning apparatus). 
Regarding claim 2, Hardemark discloses the apparatus of claim 1, wherein the first continuous function is based on one or more prioritized clinical goals (see paragraph [0032] discloses that the quality functions or continuous functions correspond to different clinical goals). 
Regarding claim 3, Hardemark discloses the apparatus of claim 1, wherein the continuous function is configured to influence when a desired value of the first quality metric is to be achieved during the optimization performed by the optimizer (see paragraph [0033] discloses that the score function is improved or that the desired value of the score function/quality metric is achieved during optimization). 
Regarding claim 4, Hardemark discloses the apparatus of claim 1, wherein the continuous function is configured to influence how fast a first desired value of the first quality metric is to be achieved in the optimization performed by the optimizer relative to a second quality metric and/or relative to a second desired value of the first quality metric (see paragraphs [0029]-[0031] discloses a slope indicator for the first quality metric and a desired value or score function).
Regarding claim 5, Hardemark discloses the apparatus of claim 1, wherein the continuous function is configured to influence how the optimizer is to treat the first quality metric after its desired value has been achieved during the optimization (see paragraph [0033] discloses termination criterion which is an influence on how the optimizer treats the first quality metric after optimization is achieved). 
Regarding claim 6, Hardemark discloses the apparatus of claim 1, wherein the first continuous function associates values of the first quality metric with respective prioritization metric values (see paragraph [0032] discloses assigning different score functions based on different clinical goals and thus prioritizes different quality functions based on different score functions). 
Regarding claim 7, Hardemark discloses the apparatus of claim 6, wherein the prioritization metric values comprise a first prioritization metric value, and wherein the first prioritization metric value is zero (see paragraph [0043] discloses that the gradient is zero or metric value is zero).
Regarding claim 8, Hardemark discloses the apparatus of claim 6, wherein the prioritization metric values comprise integers corresponding with respective prioritized goals (see figure 3, x- axis shows integers on x-axis). 
Regarding claim 9, Hardemark discloses the apparatus of claim 8, wherein the prioritization metric values also comprise non-integers representing conditions before a prioritized goal is reached or after a prioritized goal has been reached (see figure 3, x- axis shows non integers on x-axis). 
Regarding claim 10, Hardemark discloses the apparatus of claim 6, wherein the prioritization metric values comprise a first integer corresponding with a first quality metric value of a first prioritized clinical goal, and a second integer corresponding with a second quality metric value of the first prioritized clinical goal (See paragraph [0039] discloses first and second quality functions with different clinical goals). 
Regarding claim 11, Hardemark discloses the apparatus of claim 1, wherein the first continuous function comprises an aberration function (see paragraph [0038] which discloses that the second quality function is based on a discrepancy or aberration function of the first quality function).
Regarding claim 12, Hardemark discloses the apparatus of claim 1, wherein the quality metric generator is also configured to electronically generate a second quality metric (see paragraph [0039] discloses a second quality function), and wherein the controller is configured to provide a second continuous function for the second quality metric (element 60 generates the second quality metric).
Regarding claim 13, Hardemark discloses the apparatus of claim 12, wherein the controller (element 60) is configured to influence, via both the first continuous function and the second continuous function, how the optimizer performs the optimization (see paragraph [0036] discloses that the first and second quality functions are optimized). 
Regarding claim 14, Hardemark discloses the apparatus of claim 1, wherein the first continuous function has a first characteristic for a first range of prioritization metric values  (see paragraph [0032] 
Regarding claim 15, Hardemark discloses the apparatus of claim 14, wherein the first continuous function has a second characteristic for a second range of prioritization metric values that is different from the first range of prioritization metric values (see paragraph [0032] discloses assigning different score functions based on different clinical goals and thus prioritizes different quality functions based on different score functions). 
Regarding claim 16, Hardemark discloses the apparatus of claim 1, wherein the first continuous function comprises a data structure associating values of the first quality metric with respective prioritization metric values  (see paragraph [0032] discloses assigning different score functions or data based on different clinical goals and thus prioritizes different quality functions based on different score functions). 
Regarding claim 17, Hardemark discloses the apparatus of claim 1, wherein the apparatus is configured to determine a utility function P based on the first continuous function (see paragraph [0032] discloses a score function which is a utility function based on the quality function), wherein the optimizer is configured to perform the optimization based on the utility function (element 46 performs optimization of the score function). 
Regarding claim 19, Hardemark discloses the apparatus of claim 1, wherein the first quality metric comprises a mean dose, a maximum dose, a target coverage, or a relative or an absolute volume of an organ having a dose larger than a specified dose level (see paragraph [055] discloses a mean function of the quality function). 
Regarding claim 20, Hardemark discloses a treatment planning method performed by a treatment planning apparatus (see figure 2), the method comprising: 

providing, by a controller (element 60), a first continuous function for the first quality metric (the score function or first continuous function is continuously updated and is based on the first quality function), wherein the controller is implemented at least partly using hardware, and is configured to electronically communicate with an optimizer (element 60 is a microcontroller/processor, see paragraph [0063] and controls how optimization occurs); and 
electronically determining, by the optimizer, treatment parameters for a treatment plan that is executable by a processing unit of a treatment machine to operate the treatment machine (element 56 is an optimizer that optimizes the treatment plan with respect to score parameters or treatment parameters, see claim 1), wherein the treatment parameters for the treatment plan are determined based on the first quality metric (see claim 1, discloses optimizing the treatment plan with respect to the score function which is derived from the first quality function); and 
wherein the treatment parameters are determined based on an optimization electronically performed by the optimizer, and wherein the first continuous function is used by the treatment planning apparatus during the optimization to influence how the optimizer performs the optimization (See element 44 score function or first continuous function is applied during optimization to optimize the treatment planning apparatus), and wherein how the optimizer electronically performs the optimization is influenced by the treatment planning apparatus changing an optimization priority based on the continuous (the score function and the first quality function are updated/prioritized by the optimization to improve the treatment planning apparatus).
Regarding claim 21, Hardemark discloses a product having a non-transitory medium (figure 4, element 64) storing a set of instructions, an execution of which causes a treatment planning method to 
electronically generating, by a quality metric generator, a first quality metric based on input received via a user interface (element 40, see quality functions/metrics are generated based on an input treatment plan, see claim 1); 
providing, by a controller (element 60), a first continuous function for the first quality metric (the score function or first continuous function is continuously updated and is based on the first quality function), wherein the controller is implemented at least partly using hardware, and is configured to electronically communicate with an optimizer (element 60 is a microcontroller/processor, see paragraph [0063] and controls how optimization occurs); and 
electronically determining, by the optimizer, treatment parameters for a treatment plan that is executable by a processing unit of a treatment machine to operate the treatment machine (element 56 is an optimizer that optimizes the treatment plan with respect to score parameters or treatment parameters, see claim 1), wherein the treatment parameters for the treatment plan are determined based on the first quality metric (see claim 1, discloses optimizing the treatment plan with respect to the score function which is derived from the first quality function); and 
wherein the treatment parameters are determined based on an optimization electronically performed by the optimizer, and wherein the first continuous function is used by the treatment planning apparatus during the optimization to influence how the optimizer performs the optimization (See element 44 score function or first continuous function is applied during optimization to optimize the treatment planning apparatus), and wherein how the optimizer electronically performs the optimization is influenced by the treatment planning apparatus changing an optimization priority based on the continuous (the score function and the first quality function are updated/prioritized by the optimization to improve the treatment planning apparatus).
Response to Arguments
Regarding applicant’s request for an Examiner’s interview, the examiner invites applicant to contact the Examiner to schedule an interview at applicant’s earliest convenience.
Applicant argues that the amendments to claim 1 address the section 101 issues as the addition of “electronically” allows the data to occur in the real world and results in a physical transformation in the real world. The rejection of the claims has been clarified to explain why the claims have been rejected under 35 USC 101 (see above). Applicant’s arguments are not persuasive for the above stated reasons. 
Applicant further argues that the claim has been amended to include “hardware” and “electronic communication,” however, this is also not persuasive for the above stated reasons.
Applicant also argues that the optimization is electronically performed and performs the optimization by changing an optimization priority based on the continuous function, thereby improving a performance of the treatment apparatus.  The additional limitations merely provide generic optimization steps, for example the optimization based on changing the priority of the continuous function, are merely describing how generic optimization steps are performed. Optimization is based on prioritizing a parameter over another based on a function. The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)). In this instance it appears that the claims are attempting to monopolize the generic optimization of a treatment planning apparatus by optimizing the parameters using a function, but does not provide the specifics of how to perform the optimization (other than generic optimizing steps) and further does not apply the judicial exception with, or by use of a particular machine (MPEP 2106.05(b). Instead the claims are directed to a generic optimization and applies the judicial exception to a generic machine/method.
Thus, the rejection of the claims under 35 USC 101 have been maintained.
Applicant argues that Hardemark teaches a continuous quality function (step 40) before the optimization step and that the continuous quality function is not used during the optimization step 46. The Examiner respectfully disagrees. The continuous function or score function is used during the optimization step 46 and the score function influences how the optimization is performed. Thus, applicant’s arguments are not persuasive.
Applicant also argues that the Hardemark does not change the optimization priority based on the quality function to influence how the optimizer electronically perform optimization. Hardemark discloses optimization based on the score function, which is continuously updated. The score function is based on the first quality function that is matched to score values and fit to a curve to produce a score function map. Thus, the optimization priority is based on a quality function and it influences the optimization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884